Order entered April 10, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01444-CV

                        ALAN REUBER, SR., Appellant

                                         V.

              AGILE + SCALE INVESTMENTS, LLC, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-06073

                                     ORDER
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg

      In his notice of appeal, appellant states he is appealing from the trial court’s

August 2, 2019 judgment and the November 14, 2019 order awarding sanctions to

appellee. We questioned our jurisdiction over the appeal from the trial court’s

August 2nd judgment because it appeared the notice of appeal was untimely. We

instructed appellant to file, by March 2, 2020, a letter brief addressing the

jurisdictional issue and cautioned him that failure to do so may result in dismissal
of the appeal of the August 2nd judgment. As of today’s date, appellant has not

filed a response.

      When a party files a timely post-judgment motion extending the appellate

deadline, a notice of appeal is due within ninety days after the date the judgment is

signed or, with an extension motion, 105 days after the date the judgment is signed.

See TEX. R. APP. P. 26.1(a), 26.3. Without a timely notice of appeal, this Court

lacks jurisdiction. See id. 25.1(b).

      The judgment was signed on August 2, 2019. Appellant filed a timely

motion for new trial on August 30, 2019.         Appellee filed a motion seeking

sanctions against appellant for filing an allegedly frivolous motion for new trial

and the trial court signed an order on November 14, 2019 awarding sanctions to

appellee. Because appellant filed a timely motion for new trial, the notice of

appeal was due on October 31, 2019 or, with an extension motion, November 15,

2019. See id. 26.1(a), 26.3. Appellant filed the notice of appeal challenging both

the judgment and sanctions order on November 21, 2020. The notice of appeal

was untimely as to the judgment. Accordingly, we DISMISS the appeal of the

trial court’s August 2nd judgment for want of jurisdiction. See TEX. R. APP. P.

42.3(a).

      Appellant indicated on the docketing statement filed with this Court that he

did not request the reporter’s record. Accordingly, we ORDER appellant to file
his brief on the merits related to the sanctions order within thirty days of the date

of this order.




                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE